 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 400United States Postal Service and National Association of Letter Carriers, Branch 1037, AFLŒCIO. Cases 16ŒCAŒ21217, 16ŒCAŒ21281, 16ŒCAŒ21421, and 16ŒCAŒ21581 June 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS WALSH AND ACOSTA On July 25, 2002, Administrative Law Judge Law-rence W. Cullen issued the attached decision.  The Gen-eral Counsel filed an exception and supporting brief, which is limited to the judge™s proposed remedy regard-ing backpay calculations.   The Respondent filed cross-exceptions to the judge™s decision, and the General Counsel filed an answering brief to the Respondent™s cross-exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.   The Board has considered the decision and record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions3                                                                                                                      1 The General Counsel has filed a motion to strike the cross-exceptions.  He contends that (1) the Respondent fails to identify the part of the judge™s decision to which exception is taken and fails to support the exceptions by precise citation of transcript pages, in accor-dance with Sec. 102.46(b)(1)(i), (ii), and (iii) of the Board™s Rules and Regulations, and (2) the Respondent™s argument in support of its cross-exceptions does not contain a ﬁclear and conciseﬂ statement of the case and does not specifically address each exception, as required by Sec. 102.46(c)(1), (2), and (3) of the Board™s Rules and Regulations.  Al-though the Respondent™s cross-exceptions are not in conformity with the aforementioned Rules and Regulations, we find that they are not so deficient as to warrant striking.  Furthermore, it does not appear that the General Counsel has been substantially prejudiced by the Respondent™s failure to comply with these Rules and Regulations in light of the fact that he has filed an answering brief addressing the issues sought to be raised by the cross-exceptions.  Accordingly, we deny the General Counsel™s motion. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  In the absence of exceptions, we adopt the judge™s findings that the Respondent violated Sec. 8(a)(5) and (1) of the Act by failing to deal with designated Union Representative James Latham, and by failing to bargain over overtime by failing to follow through with its equitable overtime grievance settlement with the Union.    3 Because the Respondent failed to comply with a subpoena, the judge struck all of the Respondent™s defenses.  The Board has adopted this conclusion.  In light of that, Chairman Battista does not pass on whether any of the defenses would have been valid.   and to adopt the recommended Order as modified and set forth in full below.4ORDER   The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified and set forth in full below and orders that the Respondent, the United States Postal Service, Amarillo, Texas, its officers, agents, successors, and assigns, shall  1. Cease and desist from (a) Failing to bargain with the National Association of Letter Carriers, Branch 1037, AFLŒCIO (the Union) by failing to provide it with requested information that is relevant and necessary to its role as the exclusive bar-gaining representative for the following bargaining unit:  Included:  All full-time and regular part-time city letter carriers.  Excluded:  All other employees, including managerial personnel, professional employees, employees engaged in personnel work in other than a purely non-confidential clerical capacity, postal inspection em-ployees, casual employees, rural letter carriers, mail handlers, maintenance employees, special delivery messengers, motor vehicle employees, postal clerks, security guards, and supervisors as defined in the Act.  (b) Failing to timely provide requested information to the Union that is relevant and necessary to its role as the exclusive bargaining representative for the bargaining unit specified above.  (c) Failing to deal with the designated representative of the Union on matters pertaining to wages, hours, and terms and conditions of employment of the employees in the bargaining unit specified above.  (d) Failing to bargain with the Union over overtime by failing to provide relevant information pertaining to the issue of equitable overtime and by failing to follow through on the equitable overtime grievance settlement with the Union.    4 We have modified the judge™s recommended Order to conform more closely to his findings and conclusions.  We have also modified the recommended Order in accordance with Ferguson Electric Co., 335 NLRB 142 (2001), and we have substituted a new notice.  In addition, we agree with the General Counsel that the judge erred in recommend-ing that the backpay due employees as a result of the Respondent™s illegal failure to bargain should be computed on a quarterly basis ac-cording to the standard in F.W. Woolworth Co., 90 NLRB 289 (1950), rather than the standard in Ogle Protection Service, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971).  Thus, we have modified the recommended Order to clarify that backpay should be calculated according to the standard set forth in Ogle. 339 NLRB No. 53  POSTAL SERVICE 401(e) In any like or related manner, interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act.   
2. Take the following affirmative actions necessary to 
effectuate the policies of the Act. 
(a) Bargain with the Union by timely providing the 
Union with the following requested information that is 
relevant and necessary to its role as the exclusive bar-
gaining representative for the bargaining unit specified 
above:  
 The E.T.C. Everything Clock Ring Report that was re-

quested on about June 15, 2001. 
 The E.T.C. Everything Clock Ring Report for the time 

steward James Latham spent 
at Jordan Station, includ-
ing the clock ring report of Clock EBR#2. 
 The E.T.C. Clock Ring Report for the third quarter of 
2001.  The E.T.C. Clock Ring Report for part-time flexible 

carriers at the Downtown Station for the two-week pe-
riod ending July 21, 2001. 
 Witness statement of Felix 
Ovalle concerning an alle-gation of sexual harassment and harassment by James 
Latham and Ben Honea. 
 The six-month work analysis showing hours worked by 
casual employees and hours worked by part-time flexi-
ble employees that totaled less than 8-hour days and 
40-hour weeks from January 2 through June 2, 2001. 
 The E.T.C. Everything Clock Ring Report for the 
Downtown Station from May 26 through June 1, 2001, 
and from June 2 through June 8, 2001. 
 The E.T.C. Everything Clock Ring Report for all city-

wide part-time flexible employees for August 11, 2001.  
 Information concerning the hours worked by casual 

employees on August 11, 2001. 
 The tally of overtime used in the North Amarillo Sta-

tions on September 17, 2001, and a list of the routes as-
sociated with this overtime. 
 E.T.C. Everything Clock Ring Report for the Carrier 

Class, Downtown Station from September 8 through 
September 14, 2001. 
 E.T.C. Everything Clock Ring Report for the Carrier 
Class dated September 17, 2001. 
 E.T.C. Everything Clock Ring Report for Carrier Class, 

Downtown Station, for the period of September 15 
through September 21, 2001. 
 E.T.C. Everything Clock Ring Report for the Down-

town Carriers for the period of October 6 through Oc-
tober 12, 2001. 
 A list of harassment and discrimination EEO™s and 

MSPB™s for injured employees from October 9, 1999 
to the present.  E.T.C. Everything Clock Ring Reports for Downtown 

Carriers from October 13 through October 19, 2001. 
 Work schedules for Downto
wn Carriers from October 
7 through October 20, 2001. 
 E.T.C. Everything Clock Ring Reports for Downtown 

Carriers for October 20, 2001. 
 E.T.C. Everything Clock Ring Reports for Downtown 

Carriers from October 20 through October 26, 2001. 
 Work schedules for the Downtown Carriers from Oc-

tober 20 through October 26, 2001. 
 OSHA Guidelines on personal protection equipment. 
 Copies of the 5 p.m. window policy announced by 
Hayli Young at the General Mail Facility in October 2001.   E.T.C. Everything Clock Ring Report for Downtown 

Station Carriers from November 10 through November 
16, 2001.  Forms 3999, 1938, 1840A, 1840B, from the last legal 

route check for all Downtown routes from January 
1998 to the present. 
 Forms 1571, (Undeliverable Mail), 3996 (Auxiliary 

Assistance), and the work lo
ad analysis for all DOIS 
figures for the Downtown Carrier Unit from October 
21, 2001 through January 2002. 
 Flash reports for the Down
town Station and North 
Amarillo Carrier Unit from October 2001 through 

January 2002. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 402The Form 4584, Driving Observation Form, completed 
by James Latham on David Miller. 
 (b) Deal with the Union™s designated bargaining repre-
sentative on matters pertaining to wages, hours, and 
terms and conditions of employment of the employees in 
the bargaining unit specified above.  
(c) Bargain with the Union over overtime by providing 
relevant information pertaining to the issue of equitable 
overtime and by following through on the equitable over-
time grievance settlement with the Union.   
(d) Make the affected employees whole by paying 
them equitable overtime for the second quarter of 2001.  
Backpay shall be computed in
 the manner prescribed in 
Ogle Protection Service,
 183 NLRB 682 (1970), enfd. 
444 F.2d 502 (6th Cir. 1971), with interest to be com-

puted in the manner prescribed in 
New Horizons for the Retarded, 283 NLRB 1173 (1987). 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
Amarillo, Texas, copies of the attached notice marked 

ﬁAppendix.ﬂ
5  Copies of the notice, on forms provided by 
the Regional Director for Region 16, after being signed 
by the Respondent™s authorized representative, shall be 
posted by the Respondent i
mmediately upon receipt and 
maintained for 60 consecutive days in conspicuous 

places, including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendenc
y of these proceedings, the Respondent has gone out of business or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees and former employees em-
ployed by the Respondent at any time since January 
2001. (g) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
                                                          
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply.  
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail to bargain with the National Associa-
tion of Letter Carriers, Branch 1037, AFLŒCIO (the Un-
ion), by failing to provide it with requested information 
that is relevant and necessary to its role as the exclusive 
bargaining representative for the following bargaining 

unit: 
 Included:  All full-time and regular part-time city letter 

carriers.  Excluded:
  All other employees, including managerial 
personnel, professional employees, employees engaged 
in personnel work in other than a purely non-
confidential clerical capac
ity, postal inspection em-
ployees, casual employees, rural letter carriers, mail 

handlers, maintenance employees, special delivery 
messengers, motor vehicle employees, postal clerks, 
security guards, and supervisors as defined in the Act. 
 WE WILL NOT fail to timely provide requested informa-
tion to the Union that is relevant and necessary to its role 
as the exclusive bargaining representative for the bar-gaining unit specified above. 
WE WILL NOT fail to deal with the designated represen-
tative of the Union on matters pertaining to wages, hours, 
and terms and conditions of employment of the employ-
ees in the bargaining unit specified above. 
WE WILL NOT fail to bargain with the Union over over-
time by failing to provide relevant information pertaining 

to the issue of equitable overtime and by failing to follow 
 POSTAL SERVICE 403through on the equitable overtime grievance settlement 
with the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL bargain with the Union by timely providing 
the Union with the following requested information that 
is necessary and relevant to its role as the exclusive bar-
gaining representative for the bargaining unit specified 
above:   
 The E.T.C. Everything Clock Ring Report that was re-

quested on about June 15, 2001. 
 The E.T.C. Everything Clock Ring Report for the time 

steward James Latham spent 
at Jordan Station, includ-
ing the clock ring report of Clock EBR#2. 
 The E.T.C. Clock Ring Report for the third quarter of 
2001.  The E.T.C. Clock Ring Report for part-time flexible 

carriers at the Downtown Station for the two-week pe-
riod ending July 21, 2001. 
 Witness statement of Felix 
Ovalle concerning an alle-gation of sexual harassment and harassment by James 
Latham and Ben Honea. 
 The six-month work analysis showing hours worked by 
casual employees and hours worked by part-time flexi-
ble employees that totaled less than 8-hour days and 
40-hour weeks from January 2 through June 2, 2001. 
 The E.T.C. Everything Clock Ring Report for the 
Downtown Station from May 26 through June 1, 2001, 
and June 2 through June 8, 2001. 
 The E.T.C. Everything Clock Ring Report for all city-

wide part-time flexible employees for August 11, 2001.  
 Information concerning the hours worked by casual 

employees on August 11, 2001. 
 The tally of overtime used in the North Amarillo Sta-

tions on September 17, 2001, and a list of the routes as-
sociated with this overtime. 
 E.T.C. Everything Clock Ring Report for the Carrier 

Class, Downtown Station from September 8 through 
September 14, 2001. 
 E.T.C. Everything Clock Ring Report for the Carrier 
Class dated September 17, 2001. 
 E.T.C. Everything Clock Ring Report for Carrier Class, 

Downtown Station, for the period of September 15 
through September 21, 2001. 
 E.T.C. Everything Clock Ring Report for the Down-

town Carriers for the period of October 6 through Oc-
tober 12, 2001.  
 A list of harassment and discrimination EEO™s and 

MSPB™s for injured employees from October 9, 1999 
to the present.  E.T.C. Everything Clock Ring Reports for Downtown 

Carriers from October 13 through October 19, 2001. 
 Work schedules for Downto
wn Carriers from October 
7 through October 20, 2001. 
 E.T.C. Everything Clock Ring Reports for Downtown 

Carriers for October 20, 2001. 
 E.T.C. Everything Clock Ring Reports for Downtown 

Carriers from October 20 through October 26, 2001. 
 Work schedules for the Downtown Carriers from Oc-

tober 20 through October 26, 2001. 
 OSHA Guidelines on personal protection equipment. 
 Copies of the 5 p.m. window policy announced by 
Hayli Young at the General Mail Facility in October 2001.  E.T.C. Everything Clock Ring Report for Downtown 

Station Carriers from November 10 through November 
16, 2001.  Forms 3999, 1938, 1840A, 1840B, from the last legal 

route check for all Downtown routes from January 
1998 to the present. 
 Forms 1571, (Undeliverable Mail), 3996 (Auxiliary 

Assistance), and the work lo
ad analysis for all DOIS 
figures for the Downtown Carrier Unit from October 
21, 2001 through January 2002. 
 Flash reports for the Down
town Station and North 
Amarillo Carrier Unit from October 2001 through 

January 2002. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 404The Form 4584, Driving Observation Form, completed 
by James Latham on David Miller. 
 WE WILL deal with the designated representative of the 
Union on matters pertaining to wages, hours, and terms 
and conditions of employment of the employees in the 
bargaining unit specified above. 
WE WILL bargain with the Union over overtime by pro-
viding relevant information pertaining to the issue of 
equitable overtime and by following through on the equi-
table overtime grievance settlement with the Union. 
WE WILL make affected employees whole by paying 
them equitable overtime for the second quarter of 2001, 
with interest. 
 UNITED STATES POSTAL SERVICE  Linda M. Reeder, Esq., for the General Counsel. Earnest Burford, Esq. and John A. Chevrier, Agency Represen-
tative, for the Respondent. DECISION STATEMENT OF THE CASE LAWRENCE 
W. C
ULLEN, Administrative Law Judge.  This case was heard before me on May 
15, 2002, in Amarillo, Texas.  
This case involves the alleged failure of the United States 
Postal Service (USPS or the Respondent) to bargain with the 
National Association of Letter Carriers (the Union or the Charging Party) by repeatedly failing to provide and/or to 

timely provide requested relevant 
information to the Union, by 
failing to bargain over overtime and by failing to pay second 
quarter equitable overtime in accordance with a grievance set-
tlement in violation of Section 
8(a)(5) and (1) of the National Labor Relations Act (the Act). I. JURISDICTION
 The Business of Respondent The complaint alleges, Respondent admits, and I find that at 
all times material, Respondent pr
ovides postal services for the United States and operates va
rious facilities throughout the United States in the performance 
of that function, including its facility located in downtown Amarillo, Texas, the facility in-
volved in this case and the Board has jurisdiction over Respon-
dent by virtue of Section 1209 of the Postal Reform Act. 
II. THE LABOR ORGANIZATION The complaint alleges, Respondent admits, and I find that at 
all times material, the Union has been a labor organization 
within the meaning of S
ection 2(5) of the Act. III. THE APPROPRIATE UNIT The complaint alleges, Respondent admits, and I find that at 
all times material, the following employees of Respondent (the 
unit) constitute a unit appropriate
 for the purposes of collective bargaining within the meaning of Section 9(b) of the Act.  INCLUDED:  All full-time and regular part-time city 
letter carriers. EXCLUDED:  All other employees, including mana-
gerial personnel, professional employees, employees en-
gaged in personnel work in other than a purely non-
confidential clerical capacity, postal inspection employees, 
casual employees, rural letter carriers, mail handlers, 
maintenance employees, special delivery messengers, mo-
tor vehicles employees, postal 
clerks, security guards and 
supervisors as defined in the Act.  It is also alleged, admitted by Respondent, and I find that 
since about 1971 and at all times material, the International 
Union has been the designated exclusive bargaining representa-
tive; of the unit, and since then has been recognized as the rep-
resentative by Respondent.  This recognition has been embod-
ied in successive collective-bargaining agreements.  The bar-
gaining agreement in effect at the time of the instant underlying 
unfair labor practice charges had a term effective from Novem-

ber 21, 1998, through November 20, 2001.  At all times since 
1971, the International Union, by virtue of Section 9(a) of the 
Act has been the exclusive representative of the unit.  At all 
material times, the Local Union has been an agent for the Inter-
national Union for various purposes including administering the 
collective-bargaining agreement with respect to employees in 
the unit who are employed by Respondent in Amarillo, Texas. 
Prior to the hearing, the General Counsel served a subpoena 
duces tecum on Respondent compelling it to provide docu-
ments at the commencement of the trial.  Respondent filed a 
Petition To Revoke Subpoena.  I denied the Respondent™s Peti-
tion To Revoke Subpoena and ordered Respondent to produce the documents whereupon Respondent refused to comply with 

the subpoena and my order and produced no documents at the 
hearing.  I announced that I would strike the Respondent™s de-
fense for its refusal to comply with the subpoena duces tecum 
but I permitted Respondent to present evidence on the record in 
case the Board should disagree with my ruling striking the Re-
spondent™s defense.  There is ample Board and court precedent 
for the consequences of refusing to comply with subpoenas 
duces tecum.  
Bannon Mills, Inc., 146 NLRB 611, 613 fn. 4, 633Œ634 (1964); Ingalls Shipbuilding, 242 NLRB 417, 421 fn. 
7 (1979); American Art Industries, 166 NLRB 943, 951Œ933 
(1967), affd. 415 F.2d 1223, 1229Œ1230 (5th Cir. 1969), cert. 
denied 297 U.S. 990 (1970); Hedison Mfg. Co. v. NLRB
, 643 F.2d 32 (1st Cir. 1981); Control Services, 303 NLRB 481, 483 
(1991); Louisiana Cement Co., 241 NLRB 536, 537 fn. 2 
(1979); and Equipment Trucking Co., 336 NLRB 277 (2001), 
with respect to an employer™s facilitation of employees™ failure 

to comply with a subpoena. 
The General Counsel presented a prima facie case through 
the unrebutted testimony of Union Steward James Latham 
which I credit in its entirety and the submission of written un-
ion requests for information which were either totally or par-
tially ignored by the Respondent and which were not answered 
by Respondent in full and in a timely manner concerning the 
issue of overtime equitability and the Union™s grievance settle-
ment concerning this issue.  In March 2001, overtime equitabil-
ity for the first quarter of 2001 became an issue between the 
 POSTAL SERVICE 405Union and Respondent.  Article 8.5 of the parties National 
Agreement reads in part: 
 When during the quarter the need for overtime arises, 
employees with the necessary skills having listed their 
names will be selected from the ‚Overtime Desired™ list. 
During the quarter every effort will be made to distrib-
ute equitably the opportunities for overtime among those 
(employees) on the ‚Overtime Desired™ list. 
In order to insure equitable opportunities for overtime, 
overtime hours worked and opportunities offered will be 
posted and updated quarterly.  
 In March 2001, the Union and Respondent reached a grievance 
settlement to carry over the first quarter equitability into the 
second quarter and to make up any payments owed during the 
second quarter.  Since equitability of overtime is determined by 
a review of hours worked and opportunities available for over-
time, it was necessary for Latham and a supervisor to meet and 
review overtime tracking forms, ETC Everything Clock Ring 
reports and T & A (time and attendance) reports.  Respondent 
failed to pay the first quarter equitable overtime as agreed to 
under the grievance settlement.  Consequently the Union filed 
two additional grievances a
nd made numerous requests for clock rings to determine whethe
r overtime was distributed equi-tably.  Respondent also failed to
 provide and/or timely provide 
ETC Everything Clock Ring reports requested by the Union.  
ETC Everything Clock Ring reports show the clock functions 
of each carrier and any alterations for the day.  They include 
information such as when a carrier begins his tour, begins de-
livery, seeks auxiliary assistance to complete the route in 8 
hours, returns from the street, and ends his tour.   Respondent failed to provide cl
ock rings requested on June 15, 2001, which were requested by
 Latham because he believed 
another letter carrier was working ﬁoff routeﬂ and was altering the case of another employee. 
Respondent failed to provide 
clock rings requested by 
Latham for the time he worked at Jordan Station.  Latham nor-
mally works at Respondent™s General Mail Facility, Downtown 
Station but was assigned to work
 at the Jordan Station for 2 
weeks during June and July 2001.  Latham believed his as-
signment to the Jordan Station violated article 17 of the con-
tract which grants superseniority to union stewards.  He ini-
tially requested the clock rings 
on July 9 and reiterated his re-
quest on July 16, 2001.  He did 
not receive the clock rings until September 27, 2001, more than 2 months after his request.  The 
clock rings are computer generated and may be retrieved in a 
matter of seconds. Respondent failed to provide requested ETC Clock Rings for 
the third quarter of 2001.  Latham requested the third quarter ETC clock rings on July 16, 
20, and 24, 2001, to review 
whether overtime was equitable.  In September 2001, Postmas-
ter Sanderson presented Latham with a bill for $1000 and de-
manded that Latham pay it before he would receive the re-
quested clock rings.  Latham refused to pay and requested that 
he be permitted to review the clock rings citing article 31 of the 
National Agreement which provides that: 
 The Employer make available for inspection by the Union all 
relevant information necessary for collective bargaining or the 
enforcement, administration or interpretation of this Agree-

ment, including information necessary to determine whether 
to file or continue processing of a grievance under this 
Agreement.  Upon request of the Union, the Employer may 
require the Union to reimburse the USPS for any costs rea-
sonably incurred in obtaining the information. 
 Prior to this Latham had requested and received a quarter of 

clock rings without being required to pay for them.  Latham 
was not afforded the opportunity to review the requested clock 

rings. Respondent failed to timely provide ETC Everything Clock 
rings for part-time flexible carriers in the Downtown Station for 

the last 2 weeks ending July 
21, 2001.  Respondent hires new employees PTFs (part-time flexible employees) who serve a 

probationary period and after having worked a certain number 
of hours for 6 months, the senior PTF is afforded full-time 
regular status.  Latham requested Respondent furnish him the 
clock rings for the PTFs for the last 2 weeks ending July 21, 

2001, as he believed Respondent was working PTFs from an-other section in the Downtown section which can only be done 

if there is no work available in the PTFs™ assigned section.  He did not receive the clock rings until September 26, 2001, more 
than 2 months after his request. Respondent failed to timely provide ETC Everything Clock 
rings for May 26 through June 1 and June 2 through 8 and for 
the previous weeks which were requested by Latham on June 
12, 2001.  Latham had made this request to determine overtime eligibility.  He received some clock rings on or after May 30, 
2001, but the information was incomplete and provided only 
the clock rings for a single day May 29.  On or after July 8, 
2001, Latham received a clock ring report for only employee 
Alvarado.  It was not until on or after August 31, 2001, that Latham received the rest of the requested clock rings, more 
than 2 months after the request. The Union requested the October 20, 2001, clock ring report 
on October 22, 2001, to determine whether overtime was dis-
tributed equitably.  Respondent
 had not provided this informa-tion as of the date of the hearing in this case.  Similarly on Oc-
tober 12, 2001, Latham requested the clock rings for the week of October 6 through 12, 2001, to determine whether overtime 
was being distributed equitably and Respondent failed to pro-
vide them.  Similarly on Novemb
er 15, 2001, Latham requested the clock rings for November 10 through 16, 2001, to deter-
mine whether overtime was dist
ributed equitably and Respon-
dent failed to provide this information. On August 22, 2001, Latham requested clock rings for Au-
gust 11, 2001, because Responde
nt was ﬁworking PTFs and 
casuals out of North Amarillo into the Downtown Station.ﬂ  
PTFs are to work 8 hours a day and casuals are not to work if 
the PTFs are not receiving 8 hours of work under article 7 of 
the collective-bargaining agreement.  The clock rings would 
show which employees worked in the Downtown Station and 
the number of hours worked by cas
uals to determine whether a casual was working while a PTF was not receiving 8 hours of 
work.  The Union has not received the clock rings or the hours 
worked by casuals. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 406On October 19, 2001, Latham requested the clock ring report for the Downtown Carriers at the General Mail facility from 
October 13 through 19, 2001, and the work schedules of the 
North Amarillo carriers and Downtown carriers from October 7 
through 20, 2001, to determine if overtime was distributed 
equitably.  The work schedules
 would show which casuals and 
PTFs were scheduled and those ﬁforced to sit by the phone at 
home.ﬂ  Respondent failed to provi
de this information.  On October 24, 2001, the Union requested the ETC clock ring 
report for the Downtown carriers™ and the Downtown carriers™ 
work schedule for the period of October 20 through 26, 2001, 
for both of these items to determ
ine if overtime was distributed equitably.  Neither the ETC clock rings or the work schedule 
were furnished to the Union. On September 18, Latham requested the tally of overtime in 
the North Amarillo stations on September 17, 2001, and a list 
of routes associated with this overtime, the ETC everything 
clock rings for September 8 th
rough 14 and 17.  On or about September 21, Latham requested the ETC everything clock 
rings for the period September 15 through 21, 2001.  Latham 
requested these items because
 Respondent was using PTFs from the North Amarillo station which would have precluded 
the use of the PTFs to reduce overtime at the Downtown sta-
tion.  Latham did not receive the tally of overtime or the list of 
routes associated with the overtime.  Latham requested the 
clock rings to determine if there was overtime equitability.  On 
or after November 7, 2001,
 Respondent provided only 
Latham™s clock rings and otherwise failed to provide any other 
clock rings for other employees
 during the requested time pe-riod. A form 4584 is a driving observation form used by manage-
ment to record any driving infractions by a carrier while he is 

driving a motor vehicle in the performance of his duties.  
Latham filled out this form after Union President Fred Rangel 
told him that David Miller, a part-time supervisor and part-time 
carrier, drove up in a postal vehicle and committed violations of 
Respondent™s policies.  Latham performed a check of the vehi-
cle and noted on the form that Miller had left the vehicle win-

dows down, failed to put on the handbrake and had not backed into the parking space as required by Respondent™s policies.  
Latham turned in the form to Respondent™s management and shortly thereafter requested the form to see what corrective 

action had been taken as Miller,
 a supervisor, could discipline other employees for these infrac
tions.  Approximately 2 months 
later Latham asked Postmaster
 David Sanderson what had hap-
pened to the copy and was told it had been sent to the postal 

inspectors.  The form was not provided to the Union. On June 7 and 14, 2001, Latham requested copies of driving observations performed by Superv
isor Felix Ovalle on June 7, 
2001, because he and Rangel had observed Ovalle filling out driving observation forms at his desk.  The forms are required 
to be filled out ﬁon the streetﬂ by a supervisor and to contain 
notations for infractions.  These forms are used to support dis-ciplinary actions taken and/or to commend an employee for 
good performance.  Latham did not receive this form until on or 
after September 26, 2001, more than 2 months after the request. Latham was accused of sexual harassment and harassment 
by employee Jay Hutson.  Latham
 filed a grievance concerning a violation of Respondent™s zero tolerance policy related to this 
incident.  Respondent conducted an investigation of Hutson™s 
allegations in which Ovalle serv
ed as an investigative inter-viewer.  Jordan Station Manager Karen Terrasas served as the 
main investigative interviewer and told Latham that Ovalle had 
prepared a ﬁnice little one-linerﬂ statement.  Latham requested a 
copy of Ovalle™s statement on July 24 and August 4, 2001, to 
learn of Ovalle™s findings concerning the zero tolerance policy.  
He was never provided with the statement. There was an ongoing anthrax scare and Respondent an-
nounced plans to furnish the employees with respirators and 
gloves and was planning to sample the air quality.  The Union 
requested OSHA guidelines on personal protection equipment on October 25, 2001, to determine 
if the respirators were suffi-cient and when the air quality would be checked.  This informa-
tion was never provided to the Union. On October 25, 2001, the Union 
requested copies of the 5 p.m. window policy announced by Supervisor Hayli Young at 
the General Mail facility in October 2001.  A window policy is 
Respondent™s attempt to have a
ll carriers off the street by 5 
p.m.  Latham requested this information to investigate a griev-

ance filed concerning the announcement of the policy.  Re-
spondent by Young admitted she did not provide this informa-
tion. Respondent failed to provide other information impacting 
bargaining unit employees™ term
s and conditions of employ-
ment.  It failed to provide a 6-month work analysis on part-time 
flexible employees showing casua
l hours, less than 8-hour days 
and 40-hour weeks from January 2 through June 2, 2001.  On 
June 5, 2001, Latham requested this information.  The Union 
wanted this information to determine if part-time flexible em-
ployees should be converted to fu
ll time status.  Article 7 of the 
National Agreement provides that casual employees may not be 
employed in lieu of full-tim
e or part-time employees. 
Respondent failed to timely pr
ovide information concerning 
the Greentree subdivision which was located within Amarillo 

city limits and which Latham c
ontends should have been as-
signed to a city carrier.  Latham filed a grievance over the dis-

pute on January 6, 2001, which wa
s the same day as his re-
quest.  Latham did not receive this information until September 

26, 2001, more than 8 months after the request.   Respondent failed to provide 
a list of harassment and dis-crimination EEOs (Equal Employment Opportunity) and 
MSPBs (Merit System Protection Board) for injured employees 
from October 9, 1999, to the pres
ent.  This request was made by Latham on October 2 and 18, 2001.  The purpose of the 
request was to show the history 
of grievances filed since Post-master Sanderson came to Amarillo. 
Respondent failed to allow the Union to review relevant in-formation concerning terms and conditions of employment.  On 
October 10, 2001, the Union reque
sted to review forms 3999, 
1838, 1840A, and 1840B from the last legal route check for all 
downtown routes from January 1998 to the present and forms 
1571 (undeliverable mail), 3996 (auxiliary assistance), and 
workload analysis for all DOIS figures for the Downtown car-
rier unit from October 21, 2001, through January 2002.  DOIS 
is software used for workload analysis.  At the time of the re-
quest a special team of BPI had been sent to Amarillo to con-
 POSTAL SERVICE 407duct an investigation and was observing carriers in the office 
and on the street.  The Union wanted the requested information 
to compare it with the route check
s currently being performed.   
Respondent failed to provide the Union the opportunity to 
review the Flash Report (showing the curtailment of mail) for 
the downtown station and North Amarillo carrier unit from 
October 2001 through January 2002.  The requested informa-
tion would show if Respondent was working employees out of 
another section when there was work available at their own 
station. Analysis 
Under the Act an employer is obligated upon request to fur-
nish the Union information which is relevant or would tend to lead to relevant information for the Union to carry out its statu-
tory obligations to represent em
ployees for whom it is the col-
lective bargaining representative, 
NLRB v. Acme Industrial Co.
, 385 U.S. 432 (1967); NLRB v. Truitt Mfg. Co., 351 U.S. 149 
(1956).  The Board uses a ﬁliberal discovery standardﬂ to de-
termine whether the requested in
formation would be useful to the Union in carrying out its statutory obligations.  
Postal Ser-vice, 307 NLRB 429, 432 (1992).  It is also well settled that an 
employer is obligated to furnish 
information that can be used to 
process and investigate grievances.  Information concerning 
bargaining unit employees is pres
umptively relevant and must 
be furnished upon request.  Madison Center, 330 NLRB No. 72 
(2000) (not reported in Board volumes); 
Evergreen New Hope 
Health & Rehabilitation Center,
 337 NLRB No. 71, slip op. at 2 (2002) (not reported in Board volumes).  Failure to 
timely provide relevant information is violative of Section 8(a)(5) and (1) of the Act as is the failure to produce relevant information. In the instant case, Respondent has a contractual obligation 
to provide relevant information in a timely manner in addition 
to its statutory obligation. 
Article 31.1, section 3 of the parties collective-bargaining 
agreement states: 
 The Employer will make available for inspection all 
relevant information necessary for collective bargaining, 
or the enforcement, administration or interpretation of this 
Agreement including information necessary to determine 
whether to file or to continue the processing of a grievance 
under this Agreement.  Upon the request of the Union, the 
Employer will furnish such information, provided, how-
ever, that the Employer may require the Union to reim-
burse the USPS for any costs reasonably incurred in ob-
taining the information. 
. . . . Nothing herein shall waive any rights the Union may 
have to obtain information under the National Labor Rela-
tions Act, as amended.  The NALC-USPS Joint Contract manual, article 31, lists the 
type of documents to be provided to the Union, such as disci-
plinary records, route inspection records, reports and studies, 
and postal inspection service investigative memorandum (IMs). I find that the evidence presented by the General Counsel at 
the hearing clearly establishes a prima facie case of the viola-
tions of Section 8(a)(5) and (1) of the Act were committed by 
Respondent by its repeated failure
 and refusal to timely furnish 
the information sought by the Union which was presumptively 
relevant to the Union™s statutory obligations in representing the 
unit employees; by its failure to
 bargain over overtime by fail-
ing to provide relevant informati
on pertaining to this issue; and by its failure to follow through on its grievance settlement to 
pay equitable overtime for the second quarter of 2001 and by its 
failure to deal with James La
tham as union representative as 
admitted by Supervisor Hayli Young.  As I have struck the 

defense of the Respondent, I c
onclude that Respondent has failed to rebut the prima facie case. 
CONCLUSIONS OF LAW 1. The Respondent is an employer subject to the jurisdiction 
of the Board by virtue of Section 1209 of the Postal Reform 
Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 3. Respondent violated Section 8(a)(5) and (1) of the Act by: 
(a) Its failure to provide requested relevant information. (b) Its failure to timely provide
 requested relevant informa-tion. (c) Its failure to deal with Ja
mes Latham as union representa-tive. (d) Its failure to bargain over overtime by failing to provide 
relevant information pertaining to the overtime issue and by 

failing to follow through on its grievance settlement. 
THE REMEDY Having found that the Respondent has engaged in violations 
of the Act, it will be recommended that the Respondent cease 
and desist therefrom and take certain affirmative action de-
signed to effectuate the purposes of the Act and post the appro-
priate notice. It is recommended that Respondent cease and desist from 
failing to deal with the designated union representative, cease 
and desist from failing to provide
 relevant requested informa-tion and cease and desist from failing to timely provide relevant 
requested information. It is recommended that Respondent bargain with the Union 
over the issues of overtime, make the affected employees whole 
by paying the equitable overtime to the employees for the sec-
ond quarter 2001, provide all outstanding information, deal 
with the Union™s representative. It is recommended that backpay be computed in accordance 
with F. W. Woolworth Co., 90 NLRB 289 (1950), with interest 
computed at the ﬁshort term Federal rateﬂ for the underpayment 
of taxes as set out in the 1986 amendment to 26 U.S.C. § 6621 

as provided in 
New Horizons for the Retarded,
 283 NLRB 1173 (1987). [Recommended Order omitted from publication.] 
  